Citation Nr: 1442447	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A November 1970 service treatment record (STR) noted that the Veteran had incontinence of urine for 2.5 months.  Additionally, the STR noted that the Veteran's prostate was small and slightly tender.  In a June 2011 Compensation and Pension (C&P) Genitourinary Examination, the examiner opined that the Veteran's prostate problems were less likely than not related to Agent Orange exposure.  The examiner did not address the urinary incontinence report in the Veteran's STRs.  Additionally, in an August 2014 Travel Board hearing, the Veteran testified that back in Vietnam, a Navy corpsman told him that his "bladder and everything" were connected to his prostate, but that the Veteran could not be medically evacuated because it was not an emergency.  A new VA examination is necessary to determine if the Veteran's current prostate problems are related to his urinary incontinence and prostate problem in service.

In his August 2014 Travel Board hearing, the Veteran testified that he received treatment at the VA medical center (VAMC) in Miami and at the VA outpatient clinic in Ft. Lauderdale.  These records have not been associated with the Veteran's claims file and a remand is necessary to try and obtain them.  

Additionally, the Veteran also testified that his PTSD symptoms were worse.  He stated that he had no close family or friends that he maintained contact with.  The Veteran testified that his family members do not want to be around him because he is quick to get angry.  He stated that he had feelings of anger and had nightmares about what happened in Vietnam.  The Veteran testified that he felt despair, paranoia, and that he had thoughts of suicide.  He stated that he would frequently forget things and the Veteran's spouse testified that she would have to write things down for him.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's PTSD symptoms.  

Finally, in his August 2014 Travel Board hearing, the Veteran testified that he was fired from his last job in 2008 because he would frequently get angry with his coworkers and could not get along with them.  He attributed this to his PTSD symptoms.  A new VA examination is also necessary to evaluate whether the Veteran is entitled to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU, to include the need to file any required claims forms, specifically VA Form 21-8940.

2. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for all of his service-connected disabilities, to include the Miami VAMC and the Ft. Lauderdale outpatient clinic.  All requests for records and responses must be associated with the claims folder.

3. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the June 2011 C&P Genitourinary examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the June 2011 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's chronic prostatitis is related to any incident or event in service.  The examiner is specifically requested to comment on the November 1970 STR that noted urinary incontinence for 2.5 months and a small and slightly tender prostate.

4. Schedule the Veteran for a VA psychiatric examination to determine the current nature, extent, and severity of his service-connected PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD.  The examiner is requested to respond to the following:

a. Assign a numerical code under the Global Assessment of Functioning (GAF) Scale.  The examiner should also indicate the degree of social and occupational impairment due to PTSD.

b. In forming the requested opinion, the examiner is asked to review and discuss the lay statements and testimony of the Veteran and his spouse, in the claims file and during his August 2014 Travel Board hearing, and the medical evidence of record.

5. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.  Reconcile the opinion with the Veteran's contentions.
6. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

7. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



